IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-50858
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CONCEPCION GRAJIOLA DE QUINTERO,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. EP-00-CR-7-2
                       --------------------
                           May 17, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Concepcion Grajiola de Quintero argues that the evidence is

insufficient to support her convictions for conspiracy to import

marijuana, importation of marijuana, conspiracy to possess

marijuana with intent to distribute, and possession of marijuana

with intent to distribute.    Grajiola contends that the evidence

establishes only that she was a passenger in a marijuana-loaded

van, and that the Government has failed to prove that she knew

that it contained drugs.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50858
                                -2-

     Grajiola’s argument does not address the fact that two

United States Customs Agents testified at trial that Grajiola

admitted that she and the driver of the van were being paid seven

hundred dollars to bring the van across the border; that they had

agreed to split the money; and that she knew that the van must

contain drugs, because “nobody would pay you $700 to bring an

empty van across.”

     The agents’ testimony is sufficient to support Grajiola’s

conviction.   See United States v. Dean, 59 F.3d 1479, 1485 (5th

Cir. 1995); United States v. Mercado, 888 F.2d 1484, 1491 (5th

Cir. 1989); see also United States v. Valencia-Gonzales, 172 F.3d
344, 345 (5th Cir.), cert. denied, 528 U.S. 894 (1999); United

States v. Cartwright, 6 F.3d 294, 303 (5th Cir. 1993).      The jury

was free to reject Grajiola’s explanation and to credit the

agents’ testimony.   United States v. Freeman, 77 F.3d 812, 816

(5th Cir. 1996).   This court will not substitute its own

determination of credibility for that of the jury.   United States

v. Martinez, 975 F.2d 159, 161 (5th Cir. 1992).

     AFFIRMED.